Day, J.
This is a proceeding under the workmen’s compensation act to determine the amount of recovery, if any, which Neihart, an employee, should have from the employer, the Crete Mills.
On August 18, 1931, Neihart sustained an injury to his right foot while operating a machine in the tin shop of his employer. Although injured, the employee continued on duty, in a directory capacity at least, until October 31, 1931, when he was discharged. Upon March 2, 1932, an award was made to the employee by the compensation commissioner. From this adverse decision of the compensation commissioner, the employer appealed to the district court. The district court found that the employee had fully recovered from his injury at the time of his discharge from employment and dismissed the claim. The employee. then appealed to this court. This court has examined the record and considered the evidence de novo, and we find that the evidence in the record is insufficient to establish that the employee suffered an injury from which he has not recovered. This finding is the same as that of the trial court, and the judgment is accordingly
Affirmed.